 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 526 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. King of New York (for himself and Mr. Jackson of Illinois) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President should grant a posthumous pardon to John Arthur Jack Johnson for the 1913 racially motivated conviction of Johnson, which diminished his athletic, cultural, and historic significance, and tarnished his reputation. 
 
Whereas John Arthur Jack Johnson was a flamboyant, defiant, and controversial figure in American history who challenged racial biases; 
Whereas Jack Johnson was born in Galveston, Texas, in 1878 to parents who were former slaves; 
Whereas Jack Johnson was a professional boxer who traveled throughout the United States and the world, fighting both Black and White heavyweight boxers; 
Whereas in 1908, after being denied the opportunity to fight two White boxing champions on purely racial grounds, Jack Johnson was granted an opportunity by an Australian promoter to fight Tommy Burns, the reigning world heavyweight champion; 
Whereas Jack Johnson defeated Burns to become the first African American to hold the title of world heavyweight champion;  
Whereas the victory of Jack Johnson over Burns prompted the search for a White boxer who could beat him, a recruitment effort dubbed the search for the Great White Hope; 
Whereas in Reno, Nevada, in 1910, in what was referred to by many as the Battle of the Century, a White former heavyweight champion named James Jim Jeffries came back from retirement to fight, and lose to, Jack Johnson;  
Whereas the defeat of Jeffries by Jack Johnson sparked rioting and aggression toward African Americans and led to racially motivated murders of African Americans nationwide;  
Whereas the resentment felt toward Jack Johnson by many Whites was compounded by his relationships with White women;  
Whereas between 1901 and 1910, 754 African Americans were lynched, some simply for being too familiar with White women;  
Whereas in 1910, Congress passed the White-slave traffic Act (commonly known as the Mann Act), which outlawed the transportation of women in interstate or foreign commerce for the purpose of prostitution or debauchery, or for any other immoral purpose; 
Whereas in October 1912, Jack Johnson became involved with a White woman, Lucille Cameron, whose mother disapproved of the relationship, claimed that Johnson had abducted her daughter, and sought action from the Department of Justice; 
Whereas Jack Johnson was arrested by United States marshals on October 18, 1912, for transporting Lucille Cameron across State lines for an immoral purpose in violation of the Mann Act, but Cameron refused to cooperate with authorities, the charges were dropped, and Cameron later married the champion;  
Whereas Federal authorities continued to pursue Jack Johnson and summoned Belle Schreiber, a White woman, to testify that Johnson had transported her across State lines for the purposes of prostitution and debauchery; 
Whereas in 1913, Jack Johnson was convicted of violating the Mann Act and was sentenced to 1 year and 1 day in Federal prison, but fled the country to Canada and then to various European and South American countries; 
Whereas Jack Johnson lost the heavyweight championship title to Jess Willard in Cuba in 1915; 
Whereas Jack Johnson returned to the United States in July 1920, surrendered to the authorities, and served nearly 1 year in the United States Penitentiary at Leavenworth, Kansas; 
Whereas Jack Johnson fought boxing matches after his release from prison, but never regained the heavyweight championship title; 
Whereas Jack Johnson supported this Nation during World War II by encouraging citizens to buy war bonds and by participating in exhibition boxing matches to promote the sale of war bonds; 
Whereas Jack Johnson died in an automobile accident in 1946; and 
Whereas in 1954, Jack Johnson was inducted into the Boxing Hall of Fame: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)John Arthur Jack Johnson paved the way for African American athletes to participate and succeed in racially integrated professional sports in the United States; 
(2)Jack Johnson was wronged by a racially motivated conviction prompted by his success in the boxing ring and his relationships with White women; 
(3)the criminal conviction of Jack Johnson unjustly ruined his career and destroyed his reputation; and 
(4)the President should grant a posthumous pardon to Jack Johnson to expunge from the annals of American criminal justice a racially motivated abuse of the prosecutorial authority of the Federal Government, and to recognize Jack Johnson’s athletic and cultural contributions to society. 
 
